IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                                                                  FILED
                                                                                    April 29, 1998
DEBBY W. CALKINS,                                     )        SEVIER CHANCERY
                                                                        Cecil Crowson, Jr.
                                                      )                           Appellate C ourt Clerk
      Plaintiff/Appellant                                      )        NO. 03A01-9709-CH-00413
                                                      )
v.                                                    )        HON. CHESTER S. RAINWATER
                                                      )        CHANCELLOR
JAMES C. CALKINS,                                     )
                                                      )        REVERSED and
      Defendant/Appellee                              )        REMANDED


Stephen K. Barrett, Knoxville, for Appellant.
William A. Mynatt, Jr., Knoxville, for Appellee.

                                              OPINION

                                                               INMAN, Senior Judge

      A final judgment of divorce was entered in Louisiana in June 1993,

which, inter alia, awarded the plaintiff custody of the children and $1,050.00

monthly child support.

      The plaintiff later moved to Sevier County, Tennessee, with the children.

The defendant moved to New Hampshire, where he attends college.

      In December 1996, the plaintiff filed a complaint to register the Louisiana

judgment in the Chancery Court of Sevier County. The defendant by special

appearance moved to dismiss because “Tennessee has no personal jurisdiction

over the defendant to enforce the judgment.”

      Before the motion to dismiss was acted upon, the defendant filed a

motion in the Sevier County Chancery Court to modify the Louisiana

judgment.1




      1
          Which, at that time, had not been registered [enrolled] in Tennessee.
      On April 17, 1997 the Louisiana judgment was enrolled in the Chancery

Court. The plaintiff promptly filed a motion for contempt and sought a

judgment for child support arrearages.

      The Chancellor denied the defendant’s motion to modify, and also denied

the plaintiff’s motion for contempt and for a judgment for the arrearage. The

plaintiff appeals, and presents for review the issue of whether the court erred in

failing to enforce the Louisiana judgment. Where there is no conflict in the

evidence as to any material fact, the question on appeal is one of law, and the

scope of review is de novo with no presumption of correctness accompanying a

chancellor's conclusions of law. Union Carbide Corp. v. Huddleston, 854
S.W.2d 87 (Tenn. 1993). It is pertinent to note that the issue of modification of

the judgment is not before us, See, Roseman v. Roseman, 890 S.W.2d 27 (Tenn.

1994), and the registration of the Louisiana judgment in Tennessee is not

questioned. As nearly as may be gleaned from the record, enforcement of the

judgment was denied because it was a “EURESA” matter.

      The appellee concedes that URESA [T.C.A. § 36-5-201 et seq.] has no

present application to this case, but argues that “a URESA action would have to

be filed in order to enforce any judgment against the property or against Mr.

Calkins in his home state,” because enforcement of the judgment by execution

under the Uniform Enforcement of Foreign Judgments Act, T.C.A. § 26-6-101

et seq., is dependent upon leviable property in Tennessee, and if not, a URESA

action would be necessary.

      Perhaps so, but the argument begs the question, because the record

contains no revelations about all this. The defendant is before the court; he is

subject to in personam jurisdiction by his own actions and admissions, whatever
or wherever may be his State of residency, at least for the purposes of this

action.

      A foreign judgment, once enrolled, has the same effect and is subject to

the same procedures, defenses, and proceedings for reopening, vacating, or

staying as a judgment of a court of record in Tennessee, and may be enforced or

satisfied in like manner. T.C.A. § 26-6-104(c). It is entitled to full faith and

credit. Rasnic v. Wynn, 625 S.W.2d 278 (Tenn. App. 1981). The Tennessee

judicial system has personal jurisdiction over the defendant and he is therefore

subject to the coercive authority of its courts. Otherwise, enrollment of the

foreign judgment was pointless.

      The judgment is reversed and the case is remanded for all purposes, with

costs assessed to the appellee.



                                        ________________________________
                                        William H. Inman, Senior Judge
CONCUR:


________________________________
Houston M. Goddard, Presiding Judge


________________________________
Herschel P. Franks, Judge